Welcome
I would like to welcome His Holiness Satguru Baba Ji and his delegation, who are seated in the official gallery. His Holiness is the spiritual leader of the Sant Nirankari Mission, also known as the Universal Brotherhood. The Mission is founded on the belief that true religion unites, never divides.
His Holiness is visiting Europe and spreading the Mission's message of humanity as the only religion. His visit to Parliament today and his meeting with President Pöttering are part of his current mission to build harmony and understanding between cultures and religions.
We welcome him and wish him every success.
(Applause)